Citation Nr: 0601408	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, for accrued benefits 
purposes.

2.  Entitlement to an evaluation in excess of 30 percent for 
cystic nodular acne, with secondary scarring, for accrued 
benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

5.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  He passed away in October 2001, and his surviving 
spouse is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
appellant.  




REMAND

In November 1999, the veteran came to the RO asking that 
increased ratings be granted for his service-connected PTSD 
and skin disability.  Both of the conditions were evaluated 
as 30 percent disabling.  The veteran underwent a VA 
examination and those results were forwarded to the RO for 
review.  Upon review of the claims folder, the RO concluded 
that the evidence did not support the veteran's assertions, 
and hence denied his claim.  The veteran was notified of the 
decision and he appealed to the Board.  

While in appellate status, the veteran proffered testimony 
before a Veterans Law Judge.  That hearing occurred in 
December 2000.  A transcript of that hearing was produced and 
has been included in the claims folder.  Following that 
hearing, the claim was remanded for the purpose of additional 
development.  That development included the obtaining of 
private and VA medical records and the examination of the 
veteran with respect to his disabilities.

Unfortunately during the appeal process, the veteran died.  
The date of death, per the Certificate of Death, was October 
28, 2001.  The diseases, injuries, or complications that 
caused the veteran's death listed on that Certificate of 
Death were cardiogenic shock due to or as a consequence of 
coronary artery disease.  

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claims that the veteran filed 
prior to his death, the accrued benefits claim is 
"derivative of" the veteran's claims and the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C. § 5121(a)).

Under 38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2005), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.1000(a), (c) (2005).  The 
veteran died in October 2001, and the appellant initiated her 
claim in January 2002, approximately four months later.  
Therefore, she meets the requirement for filing an accrued 
benefits claim.

In addition to filing an accrued benefits claim, the 
appellant also submitted a claim for dependency and indemnity 
compensation (DIC) and for the cause of the veteran's death.  
Upon reviewing the veteran's records and the appellant's 
claim, the RO denied her request and the she appealed to the 
Board for review.  As a part of the appeal process, the 
appellant requested the opportunity to provide testimony 
before an Administrative Law Judge.  Such a hearing was 
scheduled.

The aforementioned hearing took place on May 29, 2003.  
Present at the hearing was the appellant's accredited 
representative and the undersigned Veterans Law Judge.  The 
appellant was not in attendance although she was informed of 
the hearing per statements provided by her accredited 
representative.  Following the hearing, the appellant 
submitted a statement that stated that on the day of the 
hearing she was ill and unable to travel.  

Subsequent to the hearing and the appellant's statement, the 
Board issued a Remand.  The Board recognized that the issues 
on appeal included entitlement service connection for the 
cause of the veteran's death, entitlement to increased 
evaluations on an accrued basis, and entitlement to DIC.  The 
Remand was issued in February 2004.  In that Remand, the 
Board asked that additional documents be procured and that 
the appellant be adequately informed of the Veterans Claims 
Assistance Act of 2000 (VCAA) and how it affected the issues 
on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005).  The VCAA eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  

A review of the VCAA notification letter sent out by the 
Muskogee RO in February 2004 indicates that the appellant was 
informed of the requirements of establishing DIC benefits 
along with Chapter 35 benefits.  However, despite notations 
on the letter to the contrary, the RO did not inform the 
appellant of what was necessary in order to prevail on her 
claim involving accrued benefits.  That is, the letter did 
not spell out what the evidence was required to show in order 
to obtain accrued benefits.  This was contrary to the VBA 
Fast Letter of 04-08 (May 10, 2004).  Included in this 
explanation is the following information:  

To support your claim for accrued 
benefits, the evidence must show:

1.  Benefits were due the claimant based 
on existing ratings, or decisions, or 
evidence in VA's possession at the time 
of death; but, the benefits were not paid 
before the claimant's death 

AND 

2.  You are the surviving spouse, child 
of the veteran, or dependent parent of 
the deceased veteran 
 
OR 

3.  You paid the expenses of the deceased 
claimant's last sickness and burial.

Because this explanation was not provided to the appellant, 
the claim must be remanded so that this can be accomplished.  
This must occur to ensure that the VCAA has been complied 
therewith.  

Alternatively, because the Board requested that the appellant 
be given adequate VCAA notice and this has not occurred, it 
is the Board's opinion that the RO did not fully comply with 
the remand instructions of February 2004.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the RO did not properly 
inform the appellant of what was needed to prevail on her 
claim in accordance with the VCAA and the Remand, the claim 
must be returned to the RO for compliance with the previous 
Remand.  

Additionally, after the Remand was issued, the appellant, 
through her accredited representative, submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, dated July 8, 2005.  On 
that form, the representative wrote that the appellant 
desired another hearing before a Veterans Law Judge.  She 
stated that such a hearing could be accomplished through 
videoconference methods.  Pursuant to 38 C.F.R. § 20.703 
(2005), an appellant may request a hearing before the Board 
subject to the restrictions of 38 C.F.R. § 20.1304 (2005).  
Although the appellant has already been given the opportunity 
to present testimony before the Board, an opportunity taken 
by her representative, she has provided good cause as to why 
she was unavailable for that hearing.  That is, she has 
written that she was unable to attend the hearing because of 
illness - illness is listed as an example of good cause in 
38 C.F.R. § 20.1304 (2005).  

A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2005).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2005), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2005).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) about the information and 
evidence that is necessary to 
substantiate entitlement to accrued 
benefits flowing from her deceased 
husband's service-connection claims for 
increased evaluations for PTSD and a skin 
disorder; and (2) about the information 
and evidence that VA has, or will seek to 
provide, in support of her claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.

2.  The RO should schedule the appellant 
for a Travel Board videoconference 
hearing, as requested in her accredited 
representative's request.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304 (2005).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until she is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

